Citation Nr: 1524326	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-06 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to home loan benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2013; a statement of the case was issued in March 2013; and a substantive appeal was received in March 2013.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's March 2013 substantive appeal (VA Form 9), he indicated that he wished to testify before a Board member via videoconference.  There is no evidence to reflect that a hearing took place or that the Veteran withdrew his request for a hearing.  Pursuant to his desire to still testify at a videoconference hearing, this matter must be remanded in order for his hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held via videoconference. Notice of the hearing must be sent to the Veteran at his current mailing address.  The case should then be processed in accordance with established appellate practices. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




